Opinion by
Orlady, P. J.,
The plaintiff brought suit to recover a certain sum of money alleged to be due from the defendant on a transaction involving the exchange of automobiles. On the trial it developed that machines were exchanged, money paid, promissory notes given and surrendered through a number of agreements, oral and in writing, but so interwoven as to their terms and consideration that they must all be considered as a part of the transaction. It is true, that a simple contract reduced to writing cannot be changed or modified by parol evidence of what was said and done by the parties to it at the time it was made, as the very purpose of such a writing is to render the agreement sound and to exclude parol evidence of it. But it is competent for the parties to a contract in writing to change or modify its terms, as they are the only parties affected by it. The degree or sufficiency of proof in such case is fixed by well-established rules of law. Where the contract, as in this case, was partly in writing and partly in parol, it becomes a question for the jury to determine what the parties actually meant.
The undisputed evidence in this case indicates that several executory contracts were made, but each so related to the other that all must be considered to determine what the final contract was. The parties differed as to the terms, and this dispute was submitted to a jury in a charge that is free from error, and the only assignment urged upon our attention is that the court refused to give binding instructions for the defendant.
We feel that the case was fairly submitted, and the judgment is affirmed.